UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF MANAGEMENT

Honorable Roscoe E. Bartlett
Member, House of Representatives
5831 Buckeystown Pike, Suite E
Frederick, Maryland 21704

DEC 4 2001

Dear Mr. Bartlett:
This is in response to your letter dated March 29, 2001, on behalf of your constituent,
In a letter
addressed to you dated March 23,
2001, she expressed concerns over the misuse and possible violation of the Family Educational
Rights and Privacy Act (FERPA), by the C o u n t y
Public Schools(District). Your letter
was initially referred to the Office of Special Education Programs (OSEP) because
c o n c e r n
involved education records of special education students. However,
after consultation with OSEP, it was determined that this Office, the Family Policy Compliance
Office (FPCO), is the appropriate office to respond to the issues raised by your constituent
because we are responsible for administering FERPA.
OSEP informed this Office that, in an attempt to assist you and your constituent, OSEP's contact
for the State of Maryland, Michael F. Slade, contacted your office and spoke with Micki
Hamilton requesting authorization to contact
directly. Although authorized to
do so, Mr. Slade was unable to contact b e c a u s e
the telephone number of record
was no longer a working number.
Nonetheless, based on the information provided, it appears that the District employed the
services of the George Washington University's Center for Excellence and Equity in Education
(Center) to investigate statistical findings that implied that minority children were being
disproportionately referred to the District's special education programs. The District provided
the Center with a limited number of student files for its review and analysis.
Briefly, FERPA gives parents certain rights with respect to their children's education records.
See 20 U.S.C. ยง 1232g and 34 CFR Part 99. In particular, FERPA generally prohibits the
disclosure of a student's education records without the prior written consent of the parent.
FERPA defines the term "education records" as:
except as may be provided otherwise in subparagraph (B), those records, files,
documents, and other materials which-(i) contain information directly related to a student; and

4410 MARYLAND AVE., S.W., WASHINGTON. D.C. 202112-4500
www.ed.gov
Our mission is to e n s u r e

e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e throughout the Nation.

Page 2 - Mr.

Roscoe G. Bartlett

(ii) are maintained by an educational agency or institution or by a person acting for such
agency or institution.
20 U.S.C. ยง 1232g(a)(4)(A); 34 CFR ยง 99.3 "Education records."
While FERPA generally prohibits the disclosure of education records without prior written
consent, there are several statutory exceptions to this rule. One exception allows for the
disclosure of education records to school officials with a legitimate educational interest in the
records. School officials are broadly defined to include contractors and other third parties
carrying out activities for the school that the school would otherwise do itself. Here, the District
hired the Center to perform a service on its behalf. The disclosures to the Center, as a contractor
acting for the district, are permitted under the school officials' exception. See 34 CFR
99.31(a)(1). Under this exception, the District must list the Center as a "school official" with a
"legitimate educational interest" in the annual notification, or an amendment to such notification,
required under 34 CFR 99.7.
Another potentially applicable statutory exception provides that the educational agency or
institution may disclose personally identifiable information from an education record of a student
without parental consent if the disclosure is to organizations conducting studies for, or on behalf
of, educational agencies or institutions to improve instruction. See 34 CFR 99.3 1(a)(6)(i)(C).
We do not have enough information about the particulars of the study to conclude that the
purpose of the study is to improve instruction.
It is also worth noting additional requirements under this exception. Specific.ally, under its
provisions, the organization must "conduct the study in a manner that does not permit personal
identification of parents and students by individuals other than representatives of the
organization" and must destroy the information "when no longer needed for the purposes for
which the study was conducted." .See 34 CFR 99.3 1(a)(6)(ii)(A) and 03). Based on the
information provided to us, it appears that no personally identifiable information on a student
was disclosed by the Center in its final report or its presentation of the report and that all
information was disclosed in aggregate form. Thus, it appears that the District, and the Center
acting on behalf of the District, complied with its requirement not to redisclose personally
identifiable information from an education record.
FERPA also requires that if a school hires an organization to conduct a study, as the District did
here, the school must maintain a record of each request for access to and each disclosure of
personally identifiable information from the education records of each student with that student's
education records. See 34 CFR 99.32(a). In sum, from the information provided to us from your
office, including documents provided by
we have determined that the
disclosures made by the District to the Center without parental consent appear to be consistent
with FERPA.

Page 3 - Mr. Roscoe G. Bartlett
OSEP informs us that o t h e r
concerns regarding the interpretation of the
Center's study and the subsequent use of the data, issues not related to FERPA, should be
addressed directly with the Maryland State Department of Education (MSDE). Included below
is the name and address of the Assistant State Superintendent for the MSDE charged with
overseeing special education in the State of Maryland:
Dr. Carol Ann Baglin
Assistant State Superintendent
Maryland State Department of Education
Division of Special Education/Early
Intervention Services
200 West Baltimore Street
Baltimore, Maryland 21201-2595
I hope this information is helpful. If this Office can be of further assistance regarding this
matter, please feel free to contact me at (202) 260-3887.
Sincerely,

LeRoy Rooker
Director
Family Policy Compliance Office

